              Case 3:16-cv-04151-EDL Document 31 Filed 05/13/19 Page 1 of 5



 1   Larry W. Lee (State Bar No. 228175)
     lwlee@diversitylaw.com
 2   Kristen M. Agnew (State Bar No. 247656)
     kagnew@diversitylaw.com
 3   Nicholas Rosenthal (State Bar No. 268297)
     nrosenthal@diversitylaw.com
 4   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa St., Suite 1250
 5   Los Angeles, CA 90071
     (213) 488-6555
 6   (213) 488-6554 facsimile
 7
     Attorneys for Plaintiff
 8   (Additional Counsel on Next Page)

 9
10                              UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12   MONIQUE MURPHY, as an individual            Case No. 3:16-cv-04151-EDL
13   and on behalf of all others similarly
     situated,                                   PLAINTIFF’S NOTICE OF SUBMISSION OF
14                                               NOTICE OF PAGA SETTLEMENT AND
                  Plaintiff,                     RELEASE IN SUPPORT OF MOTION TO
15                                               APPROVE SETTLEMENT AGREEMENT
                                                 PURSUANT TO THE PRIVATE ATTORNEY
16          vs.                                  GENERAL ACT
17   HRB GREEN RESOURCES, LLC, a                 Date:        May 14, 2019
     Delaware limited liability company; and     Time:        9:00 a.m.
18   DOES 1 through 50, inclusive,               Courtroom:   E
19                                               Judge:       Hon. Elizabeth D. Laporte
                                  Defendants.
20
21
22
23
24
25
26
27
28
                                                  1

      PLAINTIFF’S NOTICE OF SUBMISSION OF NOTICE OF PAGA SETTLEMENT AND RELEASE IN SUPPORT
        OF MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE PRIVATE ATTORNEYS
                                           GENERAL ACT
               Case 3:16-cv-04151-EDL Document 31 Filed 05/13/19 Page 2 of 5



 1   WILLIAM L. MARDER, ESQ. (CBN 170131)
     Polaris Law Group LLP
 2   501 San Benito Street, Suite 200
     Hollister, CA 95023
 3   Tel: (831) 531-4214
 4   Fax: (831) 634-0333
     Email: bill@polarislawgroup.com
 5
     Dennis S. Hyun (State Bar No. 224240)
 6   dhyun@hyunlegal.com
 7   HYUN LEGAL, APC
     515 S. Figueroa St., Suite 1250
 8   Los Angeles, CA 90071
     (213) 488-6555
 9   (213) 488-6554 facsimile
10   Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2

      PLAINTIFF’S NOTICE OF SUBMISSION OF NOTICE OF PAGA SETTLEMENT AND RELEASE IN SUPPORT
        OF MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE PRIVATE ATTORNEYS
                                           GENERAL ACT
               Case 3:16-cv-04151-EDL Document 31 Filed 05/13/19 Page 3 of 5



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that attached hereto as Exhibit “A” is the Notice of PAGA
 3   Settlement and Release which the Parties intend to send to employees along with their settlement
 4   checks pursuant to the Private Attorney General Act (‘PAGA”). Plaintiff Monique Murphy
 5   (“Plaintiff”) inadvertently did not attach the notice.
 6
 7
 8   DATED: May 13, 2019                            DIVERSITY LAW GROUP, P.C.
 9
10                                                  By:               /s/ Larry W. Lee
                                                                        Larry W. Lee
11                                                  Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3

      PLAINTIFF’S NOTICE OF SUBMISSION OF NOTICE OF PAGA SETTLEMENT AND RELEASE IN SUPPORT
        OF MOTION TO APPROVE SETTLEMENT AGREEMENT PURSUANT TO THE PRIVATE ATTORNEYS
                                           GENERAL ACT
Case 3:16-cv-04151-EDL Document 31 Filed 05/13/19 Page 4 of 5




          EXHIBIT A
                    Case 3:16-cv-04151-EDL Document
                                   UNITED STATES    31 Filed
                                                 DISTRICT    05/13/19 Page 5 of 5
                                                           COURT
                                 NORTHERN DISTRICT OF CALIFORNIA

MONIQUE MURPHY, as an individual and on behalf      Case No. 16-CV-04151-EDL
of all others similarly situated,
                                                    NOTICE OF PAGA SETTLEMENT AND
                           Plaintiff,               RELEASE
         v.

HRB GREEN RESOURCES, LLC, a Delaware
limited liability company, and DOES 1 through 50,
inclusive,

                           Defendants.



To [NAME]:

The enclosed check is your share of a court-approved representative action settlement between plaintiff
Monique Murphy, a former associate, and defendant HRB Green Resources LLC (“HRB”). Ms. Murphy filed a
lawsuit against HRB not only in her individual capacity but also as the representative of other current and
former HRB associates, such as yourself. In that lawsuit, she asserted a claim against HRB under California
Labor Code § 2698 et seq., also known as the Private Attorneys General Act (“PAGA”), based on alleged
violations of California wage and hour laws. HRB denies that it violated the law in any way, but has agreed to
enter into a settlement with Ms. Murphy to avoid the cost and disruption of further litigation.

As a current or former associate employed by HRB in California who received either a paystub reflecting a
payment of overtime in 2016 or an end-of-season true up payment during the time period from January 1, 2016
through December 31, 2018, you are covered by this settlement. Per the Court’s final judgment in this case, all
people covered by this PAGA-only settlement have released any and all claims under PAGA predicated on a
violation of California Labor Code §§ 201-203 that arose during the time period of January 1, 2016 through
December 31, 2018 and/or any and all claims under PAGA predicated on a violation of California Labor Code §
226 that arose during the time period of January 1, 2016 through December 31, 2016. This means that you are
not able to pursue or recover from a PAGA lawsuit against HRB based on such claims. Such claims are
released by the Court’s final judgment regardless of whether you cash or deposit the enclosed check.

The payment you are receiving was calculated based on the number of calendar years during which you
received a paystub reflecting the payment of overtime and/or the number of calendar years during which you
received an end-of-season true up payment. Because this calculation was approved by the Court, the amount of
your payment is final and cannot change. Please note that no taxes were withheld from this payment, so it will
be your responsibility to pay any taxes resulting from this payment.

If you have any questions or would like more information about the settlement or this lawsuit, you may contact
the Claims Administrator at [Claims Administrator], [Address], [Telephone Number]
